Citation Nr: 1438249	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased disability evaluation for residuals of an injury of the right occipital area of the head, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND


The Board is of the opinion that additional development is required before the claim on appeal is decided.

In April 2009, the Veteran filed a claim for an increased rating for his service connected residuals of an injury of the right occipital area of the head.  During a May 2010 VA examination, the Veteran complained of headaches, vision problems (diploplia), a hand phenomenon, sleep disturbances, memory problems, and neurobehavioral symptoms to include irritability and restlessness.  Although the Veteran did specifically endorse memory deficiencies, the examiner subsequently indicated the Veteran had "no complaints of impairment of memory, attention, concentration, or executive functions."  Apparently, the examiner ignored the Veteran's reports at the outset of the examination.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the examiner found "no persuasive evidence of TBI related...impairment" relative to the Veteran's complaints of vision problems, hand phenomenon, sleep disturbances, or neurobehavioral deficits.  However, the examiner failed to fully explain why that is so.  More specifically, the examiner indicated the Veteran did not have significant reports of neurobehavioral problems or sleep disturbances in the claims file.  The examiner also found no evidence of continuity of symptoms in relation to the Veteran's claim of a hand phenomenon.  Further, the examiner indicated the Veteran's visual problems are incompatible with a neurological diagnosis.  Unfortunately, the examiner did not specify why these findings were relevant, and how these facts lead the examiner to conclude the Veteran's reported symptoms are unrelated to his service-connected disability.  Therefore, the examiner's medical opinions are insufficient, as they are unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Furthermore, since the last rating decision, the Veteran has indicated he experiences additional symptoms, which include hearing loss, tinnitus, and disequilibrium.  In a statement of the case (SOC) dated in February 2012, the RO determined these reported disabilities were unrelated to the Veteran's service connected head injury.  However, the RO is not free to substitute its own judgment for that of an expert, when the issue involves a question of medical causation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Additionally, where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the foregoing inadequacies, the Board has determined a new VA examination with medical opinion is warranted.  Since the Veteran's most recent rating decision, the Veteran also provided photographs of his right occipital scar.  As noted in the January 1972 rating decision, the Veteran's scar is a residual of his in-service head injury, which must also be assessed for a potential increased rating. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's claimed symptoms, to specifically include vision problems, hand phenomenon, sleep disturbances, neurobehavioral deficits, hearing loss, tinnitus, and disequilibrium; and to determine the current degree of severity of the non-scar residuals of the service head injury.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.   

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's vision problems, hand phenomenon, sleep disturbances, neurobehavioral deficits, hearing loss, tinnitus, and disequilibrium are etiologically related to the Veteran's service head injury.

In addition, the RO or the AMC should ensure that the examiner provides all information required to rate the impairments due to the head injury.

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his reported symptoms. 

If the examiner is unable to provide any requested opinion, he or she should explain why.

3.  Additionally, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected residual head scar.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

